EXAMINER’S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
The application has been amended as follows: 
Claims 10 and 11, line 1, replace claim status of “(New, Previously Presented in this Application)" with --(New)--.  
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the 6925183 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
Status of Application
This allowance action is in response to after final amendment/remarks and reissue application declaration received 07/11/2022 where this application is a reissue of Patent 6925183.  New claims 10-11 are pending; while, original claims 1-9 were previously cancelled.  
Response to Arguments
Applicant’s arguments in Brief, see pages 1-4, filed 5/21/2022, with respect to lack of written description under 112(1st para.) have been fully considered and are persuasive.  The rejection of claims 10-11 has been withdrawn.   
Allowable Subject Matter
Claims 10-11 are allowed.  
The following is an examiner’s statement of reasons for allowance: lacking evidence to the contrary, the following limitations of a method: “performing a security mode reconfiguration to change utilization of each of the established channels in the wireless communication device from the first security key to a second security key according to an activation time for each of the established channels, wherein upon utilization of the second security key by one of the established channels, the corresponding security count value for the one of the established channels is changed, wherein the second security key is a new security key that replaces the first security key and is different from the first security key; initiating establishment of a new channel in the wireless communication device; assigning the second security key to the new channel; utilizing a first set to obtain a first value, wherein the first set includes corresponding security count values of the established channels in the wireless communication device that utilize the second security key and that have reached or exceeded their activation time but excludes security count values of the established channels that utilize the first security key, and wherein the first value is at least as great as the x most significant bits (MSBx) of the greatest security count value in the first set, and wherein at least one of the established channels is utilizing the first security key; and setting the MSBx of the initial security count value for the new channel equal to the first value, wherein if the first set is empty, then the first value is set to a first predetermined value, wherein the first predetermined value is zero and wherein the first set includes the corresponding security count value of each established channel in the wireless communication device utilizing the second security key when initiating the establishment of the new channel in the wireless communication device,” as now recited in amended claim 10, in combination with other recited limitations appears to distinguish over applied art in this reissue.  
Also, as stated in action mailed 1/30/2017 in 14/283801, the examiner agrees with Applicant (paper received 9/6/2016, on page 8 therein) that, “Even assuming arguendo the pending claims are found to be directed to an abstract idea under step one of Alice, the pending claims include an inventive concept under step two and therefore comprise patentable subject matter. The Federal Circuit’s holding in Bascom Global Internet v. AT&T Mobility LLC, No. 2015-1763 (June 27, 2016), states “BASCOM does not assert that it invented local computers, ISP servers, networks, network accounts, or filtering. Nor does the specification describe those elements as inventive.” Similar to Bascom, Applicants are not asserting it invented the wireless communication device. Instead, Applicants are claiming a particularized implementation of usage of security keys in a wireless communication device.  The particularized implementation includes assigning and using a second security in association with a new or second channel, “wherein the second security key is a new security key that replaces the first security key and is different from the first security key”, as recited in the claims.  For at least the foregoing reasons, Applicants respectfully submit that claims... are directed to a patent-eligible invention under 35 U.S.C. § 101, and respectfully requests withdrawal of this rejection.”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Sager whose telephone number is (571)272-4454.  The examiner can normally be reached on M-Th, 6:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mark Sager/Patent Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

Conferee(s):  

/Stephen Stein/
Managing Quality Assurance Specialist, CRU 

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992